207 F.2d 411
99 U.S.P.Q. 185
GUARDIAN LIFE INS. CO. OF AMERICA,v.PEOPLES LIFE INS. CO. OF SOUTH CAROLINA et al.
No. 6615.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 13, 1953.Decided Oct. 14, 1953.

Carlisle Roberts, Columbia, S.C.  (W. Croft Jennings and Roberts & Jennings, Columbia, S.C., on the brief), for appellant.
James H. Price, Jr., Greensville, S.C., and John D. Nock, Cheraw, S.C.  (Roy A. Powell, Columbia, S.C., and Almore H. Teschke, Beverly Hills, Cal., on the brief), for appellees.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for plaintiff on a contract under which the defendant Guardian Life Insurance Company promised to pay plaintiff $5,000 if plaintiff would remove the word 'Guardian' from its corporate name.  This was done by plaintiff and defendant refused to make payment on the ground that plaintiff had sold out its business and transferred its assets to another company before having the change of name made.  We think that this defense is entirely lacking in merit.  Defendant contends, also, that plaintiff had no right to recover on the cause of action because it had been transferred along with other assets to the purchaser of the business.  It is a sufficient answer to this that the purchaser was made a party to the action and filed answer denying that it claimed any interest in the cause of action involved.  If there was any transfer of the cause of action sued on, which is doubtful, the effect of the answer filed by the purchaser was to revest in plaintiff all rights with respect thereto.  There was no error and the judgment appealed from will be affirmed.


2
Affirmed.